Citation Nr: 9921335	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

The propriety of the initial rating assigned for the service-
connected right knee disability, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1984 to 
February 1994.  

The Board of Veterans' Appeals (Board) originally received this 
case on appeal from an April 1995 decision of the RO, which 
granted service connection and assigned a noncompensable rating 
for a right knee disability, effective on February 4, 1994, and 
denied his original claim of service connection for a psychiatric 
disorder.  

In May 1998, the Board remanded the case for further development.  

In December 1998, the RO assigned a rating of 10 percent for the 
service-connected right knee disability, effective on February 4, 
1994.  

In April 1999, the RO also granted service connection for 
dysthymic disorder with a 30 percent rating, effective on 
February 4, 1994.  The Board notes that this represented a full 
grant of benefits.  See Holland v. Gober, 10 Vet. App. 433 
(1997).  Thus, the only issue currently on appeal is as listed on 
the preceding page.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected status-post partial 
meniscectomy of the right knee is shown to be manifested by a 
mild instability with related functional loss due to pain 
consistent with that of flexion limited to 45 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 10 
percent for the service-connected status-post partial 
meniscectomy of the right knee manifested by instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Code 5257 (1998).  

2.  The criteria for the assignment of a separate rating of 10 
percent for the service-connected status-post partial 
meniscectomy of the right knee manifested by limitation of motion 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5258, 5259, 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, in 
February 1985, the veteran had an arthroscopic meniscectomy for a 
torn medial meniscus of the right knee.  In July 1985, his right 
knee was reported to have been locking up on him approximately 
four times a month.  He was reported to have loose bodies excised 
from his right knee by means of an arthroscope and was diagnosed 
with status post arthroscopic meniscectomy of the right knee and 
loose body of the right knee.  

On VA examination in January 1995, the veteran was reported to 
have a history of a right knee injury secondary to a fall.  He 
was reported to have no swelling, atrophy, tenderness or 
limitation of flexion or extension.  

On a VA joints examination in September 1995, the veteran 
reported that his right knee no longer locked up on him, but that 
it would give out at times when climbing stairs.  He reported 
that he would not play sports because his knee would feel weak.  
The veteran was reported to walk unassisted without a limp and 
without support for his right knee.  He was reported to have a 
normal gait and to be able to walk on his toes and heels without 
difficulty.  He was reported to squat and arise to 140 degrees of 
knee flexion and to complain of right knee pain.  Lachman's, 
McMurray's and drawer tests were reported to be negative and 
collateral ligaments were intact.  Palpation of the right knee 
was reported not to reveal any medial or lateral spurs and there 
was no joint line tenderness.  He was reported not to complain of 
pain when the knee was tested, but the veteran indicated that he 
had pain that was usually deep within the knee joint.  He was 
reported to have normal range of motion, from full extension to 
140 degrees of flexion, without crepitus.  The veteran was 
diagnosed with status post medial meniscectomy of the right knee.  

During a hearing before this Member of the Board in March 1998, 
the veteran reported that his right knee had been hurting him 
more often over the previous six to twelve months.  He indicated 
that he had been told not to run on hard surfaces.  He reported 
that his right knee would lock up occasionally.  He added that it 
was painful when he tried to squat.  He also indicated that he 
could straighten out his leg, but that he had to use his hands to 
help himself to straighten it out.  

Received in August 1998 were private medical records from David 
Gar-El, M.D., reflecting treatment from April 1998 to May 1998.  
In April 1998, the veteran was reported to have right knee 
tenderness with decreased range of movement.  He was assessed, in 
part, with right knee arthritis and an x-ray study was ordered.  
An x-ray study of the right knee was reported to be negative.  

On a VA joints examination in November 1998, the veteran was 
reported to have undergone two arthroscopic procedures of the 
right knee in 1985, including the resection of a torn meniscus.  
He reported having intermittent pain without swelling in the 
right knee, especially when on stairs, and to have obtained 
relief through physiotherapy.  He was reported not to take pain 
medication and to have been forced to avoid all strenuous 
activities.  An examination of the right knee revealed mild 
crepitus on extension with no subluxation or contracture.  There 
was reported to be mild laxity, both medially and laterally.  
McMurray's, Lachman's and anterior drawer tests were reported to 
be negative.  There was reported to be mild to moderate weakness 
and atrophy of the right quadriceps femoris muscle.  Range of 
motion was reported to show extension to 0 degrees and flexion to 
135 degrees.  The veteran was reported to arise and stand 
normally and his gait was normal.  He was reported to hop well on 
his left foot but to be unable to hop on his right foot.  He was 
reported to squat with moderate difficulty.  The veteran was 
diagnosed with status-post arthroscopic surgery, times two, of 
the right knee.  He was reported to have mild to moderate 
functional limitation, caused by pain, as well as mild 
instability.  


II.  Analysis

The Board finds the veteran's claim for increased compensation 
benefits for the service-connected status-post partial 
meniscectomy of the right knee is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

The regulations require that, in evaluating a given disability, 
that disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (1998).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the effect 
of pain on the functional abilities.  38 C.F.R. §§ 4.40, 4.45 
(1998).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran's service-connected right knee disability has been 
rated under the provisions of Diagnostic Code 5257, which 
provides that impairment of the knee, with recurrent subluxation 
or lateral instability which is slight, warrants a 10 percent 
rating.  Impairment of the knee, with recurrent subluxation or 
lateral instability which is moderate, warrants a 20 percent 
rating.  Impairment of the knee, with recurrent subluxation or 
lateral instability which is severe, warrants a 30 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5257 (1998).  

Ankylosis of the knee with favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees, warrants a 30 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 5256 
(1998).  

Dislocated, semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 5258 
(1998).  

Removal of semilunar cartilage which is symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a including Diagnostic Code 5259 
(1998).  

A normal range of motion of the knee is from 0 degrees to 140 
degrees.  See 38 C.F.R. § 4.71, Plate II (1998).  

Leg limitation, with flexion limited to 15 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with flexion 
limited to 30 degrees, will be assigned a 20 percent rating.  Leg 
limitation, with flexion limited to 45 degrees, will be assigned 
a 10 percent rating.  Leg limitation, with flexion limited to 60 
degrees, will be assigned a noncompensable rating.  38 C.F.R. § 
4.71a including Diagnostic Code 5260 (1998).  

Leg limitation, with extension limited to 45 degrees, will be 
assigned a 50 percent rating.  Leg limitation, with extension 
limited to 30 degrees, will be assigned a 40 percent rating.  Leg 
limitation, with extension limited to 20 degrees, will be 
assigned a 30 percent rating.  Leg limitation, with extension 
limited to 15 degrees, will be assigned a 20 percent rating.  Leg 
limitation, with extension limited to 10 degrees will be assigned 
a 10 percent rating.  Leg limitation, with extension limited to 5 
degrees, will be assigned a noncompensable rating.  38 C.F.R. § 
4.71a including Diagnostic Code 5261 (1998).  

The veteran contends, in essence, that his service-connected 
status-post partial meniscectomy of the right knee is severe 
enough to warrant a higher rating.

On VA examination in January 1995, the veteran was reported to 
have no swelling, atrophy, tenderness or limitation of flexion or 
extension of the right knee.

On VA examination in September 1995, the veteran was reported to 
have normal range of motion of the right knee, from full 
extension to 140 degrees of flexion, without crepitus.  The 
veteran reported that he had pain that was deep within the knee 
joint.

On the most recent VA examination in November 1998, the veteran 
was reported to have mild crepitus on extension with no 
subluxation or contracture.  Range of motion of the right knee 
was reported to show extension to 0 degrees and flexion to 135 
degrees.  He was reported to be unable to hop on his right foot, 
to squat with moderate difficulty and to have mild to moderate 
functional limitation caused by pain, in addition to mild 
instability.  

Based on its review of the evidence of record, the Board finds 
that the veteran's service-connected right knee disability is not 
shown to be manifested by more than mild instability.  Hence, a 
rating higher than 10 percent is not assignable pursuant to the 
provisions of 38 C.F.R. § 4.71a including Diagnostic Code 5257 
(1998).  

However, the medical evidence of record does demonstrate that 
there is functional loss or weakness due to pain in the right 
knee.  The Board finds this is consistent with a deficit of 
flexion limited to 45 degrees and warrants the assignment of a 
separate rating of 10 percent pursuant to the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Code 5260 
(1998).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered whether the veteran was entitled to 
"staged" ratings for his service-connected right knee 
disability as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  However, since service, the service-
connected right knee disability is shown to have been disabling 
as currently rated.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised in 
the record have been considered, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  



ORDER

An increased rating higher than 10 percent for the service-
connected status-post partial meniscectomy of the right knee 
based on instability is denied.  

A separate rating of 10 for the service-connected status-post 
partial meniscectomy of the right knee based on functional 
limitation due to pain is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

